Exhibit 10.3

ROYALTY AGREEMENT


This Royalty Agreement (this "Agreement") is entered into effective as of June
7, 2010 (the "Effective Date") by and between YouBlast Global, Inc., a Delaware
corporation (the "Company") and John Thomas Bridge & Opportunity Fund, L.P., a
Delaware limited partnership ("John Thomas").


RECITALS


A.          On the date hereof, John Thomas has purchased from the Company an
aggregate principal amount of $250,000 debentures (such debentures, together
with any debentures or other securities issued in exchange or substitution
therefor or in addition or replacement thereof, and as any of the same may be
amended, restated, modified or supplemented and in effect from time to time,
being herein referred to herein as the “Debenture”) and as additional
consideration, was issued a warrants to purchase up to 2,000,000 shares of
Company common stock, exercisable for a five year period at an exercise price of
$0.50 per share (the “Warrant”).


B.           Contemporaneously with the purchase of the Debenture and the
Warrant, the Company has agreed to pay John Thomas a royalty based on a
percentage of revenues received by the Company and generated by its YouBlast
social network ("YouBlast").


NOW, THEREFORE, the parties agree as follows:


1.           Royalty.  The Company will pay John Thomas a royalty (the
"Royalty") equal to 25% of the Net Revenue received by the Company and generated
by YouBlast, in an amount not to exceed $250,000.  The Royalty will be
calculated solely on Net Revenue on the first $1,000,000 of gross revenues
received by the Company and generated by YouBlast.  "Net Revenue" means the
total gross sales price and/or monetary equivalent of any other consideration
actually received by the Company, less discounts, rebates, refunds or reserves
applicable thereto.


2.           Term.  The term of this Agreement will commence on the Effective
Date and shall continue in effect until the sooner of the payment by the Company
of $250,000 (in addition to any payments for the Debenture) or the parties
mutually agree in writing to termination.  Either party may also terminate this
Agreement by written notice to the other upon: (i) failure by the other  party
to perform any material term, covenant or condition of this Agreement, or breach
of any representation or warranty of the other party in this Agreement, and such
failure or breach continues for a period of more 30 days after the receipt of a
notice of such failure, or (ii) upon the initiation of a proceeding against the
other party under any bankruptcy law by or against the other party, or if that
party is adjudged insolvent or makes an assignment for the benefit of creditors.


3.           Payment Terms and Report.  The Company will pay John Thomas the
Royalty payments quarterly, within 30 days after the end of each of the
Company’s fiscal quarter, based on Net Revenue received in the preceding fiscal
quarter.  The Company will provide John Thomas with a monthly report of the Net
Revenue received from sales of the Products and the calculation of Royalty
payments based on such Net Revenue.

 
1

--------------------------------------------------------------------------------

 

4.           Miscellaneous.


4.1           Severability.  Any part, provision, representation or warranty of
this Agreement which is prohibited or which is held to be void or unenforceable
shall be ineffective to the extent of such prohibition or unenforceability
without invalidating the remaining provisions hereof.  Any part, provision,
representation or warranty of this Agreement which is prohibited or
unenforceable or is held to be void or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this
Agreement, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.  To the extent permitted by applicable law, the parties to this
Agreement waive any provision of law which prohibits or renders void or
unenforceable any provision of this Agreement.  If the invalidity of any part,
provision, representation or warranty of this Agreement shall deprive any party
of the economic benefit intended to be conferred by this Agreement, the parties
shall negotiate in good faith to develop a structure the economic effect of
which is as nearly as possible the same as the economic effect of this Agreement
without regard to such invalidity.


4.2.           Notices.  Each notice, consent, request, or other communication
required or permitted under this Agreement will be in writing, will be delivered
personally or sent by certified mail (postage prepaid, return receipt requested)
or by a recognized US overnight courier, and will be addressed as follows:


If to the Company:


YouBlast Global, Inc.
81 Greene Street, 4th Floor
New York, NY  10012
Attention:   Philmore Anderson, IV


With a copy to:


Sichenzia Ross Friedman Ference LLP
61 Broadway
New York, New York 10006
Attention: Marc Ross, Esq.


If to John Thomas:


John Thomas Bridge & Opportunity Fund, L.P.
3 Riverway, Suite 1800
Houston, Texas  77056
Attention:  George Jarkesy
 
 
2

--------------------------------------------------------------------------------

 

 
Each notice, consent, request, or other communication will be deemed to have
been received by the party to whom it was addressed (a) when delivered if
delivered personally; (b) on the second business day after the date of mailing
if mailed; or (c) on the date officially recorded as delivered according to the
record of delivery if delivered by overnight courier.  Each party may change its
address for purposes of this Agreement by giving written notice to the other
party in the manner set forth above.


4.3           Counterparts.  This Agreement may be executed in
counterparts.  Each counterpart will be considered an original, and all of them,
taken together, will constitute a single Agreement.  This Agreement may be
delivered by facsimile or electronically, and any such delivery will have the
same effect as physical delivery of a signed original.  At the request of any
party, the other party will confirm facsimile or electronic transmission
signatures by signing an original document.


 4.4           Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas, without giving
effect to conflicts of laws principles thereunder.


4.5           Venue/Jurisdiction.  Each of the parties hereby irrevocably agrees
that any dispute arising under or in any way relating to this Agreement shall be
litigated solely and exclusively in a federal or state court sitting in Harris
County, Texas.  Each party hereby agrees that if it attempts to commence any
action regarding a dispute arising under or in any way relating to this
Agreement in any court other than a federal or state court sitting in Harris
County, Texas, the other party may obtain an immediate order dismissing such
action for improper venue or an order transferring venue to a federal or state
court sitting in Harris County, Texas.  Each of the parties hereby irrevocably
submits to the personal jurisdiction of any federal or state court sitting in
Harris County, Texas, in any action or proceeding arising out of or in any way
relating to this Agreement.  Each of the parties agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Each party also irrevocably waives the right to a trial by jury in
connection with any action brought to construe or enforce this Agreement.


4.6           Amendments.  This Agreement may be amended from time to time by a
written instrument signed by the Company and John Thomas and no waiver of any of
the terms hereof by any party shall be effective unless it is in writing and
signed by the other parties.


4.7           Integration.  This Agreement comprises the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to such subject matter, superseding all prior oral
or written understandings.


4.8           Agreement Effectiveness.  This Agreement shall become effective
upon delivery of fully executed counterparts hereof to each of the parties
hereto.


4.9           Headings Descriptive; Interpretation.  The headings of the
sections and subsections of this Agreement are inserted for convenience only and
shall not in any way affect the meaning or construction of any provision of this
Agreement.  All references in this Agreement to "Section" or "Sections" without
additional identification refer to the Section or Sections of this
Agreement.  The words "will" and "shall" have the same meaning.  The words
"include," "includes" and "including" shall not be deemed to be terms of
limitation, but rather shall be deemed to be followed by the words "without
limitation."
 
 
3

--------------------------------------------------------------------------------

 

 
 4.10           Judicial Interpretation.  Should any provision of this Agreement
require judicial interpretation, it is agreed that a court interpreting or
construing the same shall not apply a presumption that the terms hereof shall be
more strictly construed against any person by reason of the rule of construction
that a document is to be construed more strictly against the person who itself
or through its agent prepared the same, it being agreed that all parties hereto
have participated in the preparation of this Agreement.


4.12           Further Assurances.  The parties agree to execute such other
documents as may be necessary to implement this Agreement and carry out the
intent of the parties to this Agreement.


4.13           Survival.  Each provision of this Agreement that expressly or by
its nature provides for rights, obligations or remedies that extend beyond the
expiration or earlier termination of this agreement, will survive and continue
in full force and effect after this Agreement expires or is earlier terminated.


4.14           Attorney Fees.  In the event arbitration, suit or action is
instituted to enforce or determine the parties' rights or duties in connection
with this Agreement, the prevailing party shall recover from the losing party
all costs and expenses, including reasonable attorney fees, incurred in such
proceedings, including any appellate or bankruptcy proceedings.


[Signatures on following page]


 

 
4

--------------------------------------------------------------------------------

 

WHEREAS, the parties have entered into this Royalty Agreement as of the date
first written above.
 
 
 

 
YOU BLAST GLOBAL, INC.
           
By:
/s/ Philmore Anderson IV      
Name:  Philmore Anderson IV
Title:   CEO
                 

 

 
JOHN THOMAS BRIDGE & OPPORTUNITY FUND, L.P.
           
By:
/s/ George R. Jarkesy, Jr.      
Name:  George R. Jarkesy, Jr.
Title:    Managing Member of the General Partner
                 


 
 
5